Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12 and 15) and species 1A (natural genetic transformation), in the reply filed on 24 November 2021, is acknowledged. The traversal is on the grounds that the special technical feature linking Groups I - III is that there are always two bacteria and there is a DNA exchange passively or actively by just different means. The claimed method requires an exchange of nucleic acid between two microorganisms, such as bacteria, which can become mediated by different means which are all natural mechanisms. The cited art does not teach that there are always two bacteria and there is a DNA exchange by just different means. The Office Action alleges the special technical feature linking the Groups is a microorganism detected and/or selected as the result of a natural genetic transformation, transduction by a phage or the process of conjugation which is taught in Olson et al. (Remarks, pg. 6, last para. thru pg. 7, lines 1-5).
However, in response to Applicant, first of all, the method of claim 15 does not require two bacteria; the claim recites providing a composition comprising one or more microorganisms and one or more nucleic acid molecules. Secondly, claims 1 and 15 recite that microorganisms are subjected to one of the following reactions, which includes transduction, which is taught by Olsen et al.; generalized transduction is the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13, 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. In addition, nonelected species (i.e., transduction by phage and conjugations (Claims 1 and 15)) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time.
Applicant traversed the restriction (election) requirement mailed 25 May 2021 in the reply filed on 24 November 2021.

Status of Claims
Claims 13, 14 and 16 show incorrect status identifiers. Applicant is reminded that claims 13, 14 and 16 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-16 are pending.

	Claims 1-12 and 15 are rejected.
	Claims 1-3, 5, 6, 10 and 15 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/051972, 01/26/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP 17153407.6, 01/26/2017, and EP 17188186.5, 08/28/2017, were filed on 24 July 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-12 and 15 have the effective filing date of 26 January 2017.

Drawings
The drawings were received on 24 July 2019.  These drawings are accepted.

Claim Objections
Claims 1-3, 5, 6, 10 and 15 are objected to because of the following informalities:


In claims 1 and 15, each step should end with a semicolon rather than a comma. For example, in claim 1, “…a. providing a composition comprising two or more microorganisms, b.” should read: “…a) providing a composition comprising two or more microorganisms; b)” For example in claim 15, “…ii. one or more nucleic acid molecules encoding the desired trait, b.” should read: “…ii) one or more nucleic acid molecules encoding the desired trait; b)”
Claim 1, lines 4-5, recites: “…, b. subjecting said two or more microorganisms to one of the following reactions leading to a change in the genetic composition in at least one microorganism,…”, which should read: “…, b) subjecting said two or more microorganisms to one of the following reactions leading to a change in the genetic composition in at least one of the two or more microorganisms,…”
Claim 1, lines 7-8, recites: “…ii. transduction by phage iii. conjugation c.”, which should read: “…ii) transduction by phage or iii) conjugation; c)”
Claim 1, line 11, recites: “…, d. incu bating…”, which should read: “…, d) incubating…”
Claim 1, lines 12-13, recites: “d.…conditions that allow the detection of the desired trait, e. sorting said droplets…”, which should read: “d)…conditions that allow the detection of the desired trait, and e) sorting said droplets…”
Claim 2 recites: “…the desired trait ab initio and…”, which should read: “…the ab initio and…” (i.e., the term ‘ab initio’ should be italicized; see instant specification, pg. 7, lines 6-9).
Claim 3 recites: “The method according to any of the claims 1 and 2, wherein at least one microorganism is subjected to natural genetic transformation”, which should read: “The method according to any of the claims 1and 2, wherein the at least one of the two or more microorganisms is subjected to natural genetic transformation.”
Claim 5 recites: “The method according to any of the claims 1 to 4, wherein the transformation is qualitatively and/or quantitatively determined”, which should read: “The method according to any of the claims 1 to 4, wherein the natural genetic transformation is qualitatively and/or quantitatively determined.”
Claim 6 recites: “…, wherein the microorganism is selected from the group comprising naked DNA or RNA, viruses, phages, bacterial strain, fungal strain, yeast strain, and lysate of bacterial strain, fungal strain or yeast strain”, which should read: “…, wherein the microorganism is selected from the group comprising naked DNA or RNA, a virus, a phage, a bacterial strain, a fungal strain, a yeast strain, and a lysate of the bacterial strain, the fungal strain or the yeast strain.”
Claim 10 recites: “…, wherein the desired trait is selected from the group comprising the production of a saccharide, protein, amino acid, enzyme, lipid, polysaccharide, the resistance to a chemical, the adaptation to a culture media and/or condition and an increased or decreased rate of growth under a desired condition”, which should read: “…, wherein the desired trait is selected from the group comprising the production of a saccharide, a protein, an amino acid, an enzyme, a lipid, or a ; the resistance to a chemical; the adaptation to a culture media and/or condition; and an increased or decreased rate of growth under a desired condition.”
Claim 15, lines 9-10, recites: “ii. transduction by phage iii. conjugation c.”, which should read: “ii) transduction by phage or iii) conjugation; c)”
Claim 15, line 13, recites: “…, d. incu bating…”, which should read: “…, d) incubating…”
Claim 15, line 16, recites: “…absence of an indicator molecule,…”, which should read: “…absence of the indicator molecule,…”
Claim 15, lines 16-17, recites: “e.…absence of an indicator molecule, f. sorting said droplets…”, which should read: “e)…absence of an indicator molecule, and f) sorting said droplets…”
Claim 15, line 15, recites: “…based on a change of the phenotype of the organism…”, which should read: “…based on a change of the phenotype of the microorganism…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 10, 12 and 15 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 7 and 15 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claim 6 recites: “The method according to any of the claims 1 to 5, wherein the microorganism is selected from the group…”
Claim 7 recites: “The method according to any of the claims 1 to 6, wherein the microorganisms are…”
However, it is not clear to which microorganism(s) the claims are referring to. Claim 1 recites ‘two or more microorganisms’ of which ‘at least one microorganism’ results in a change in genetic composition. That is, it is not clear if ‘the microorganism(s)’ refers to the two or more microorganisms which are subjected to one of the cited reactions or if ‘the microorganism’ refers to the at least one microorganism which has resulted in a change in genetic composition.
For the purpose of compact prosecution, the claim will be interpreted to refer to any of the microorganisms recited in claim 1.

one or more microorganisms not carrying the desired trait and,…, b. subjecting said two or more microorganisms…”
However, there is no antecedent basis for the limitation ‘said two or more microorganisms’, because only ‘one or more’ has been previously recited. It is not clear if the claimed method should require one or more microorganisms or two or more microorganisms.
For the purpose of compact prosecution, the claimed method will be interpreted to provide a composition comprising one or more microorganisms (and, therefore, subjecting said one or more microorganisms), as the broadest reasonable interpretation of the claim.
Prior art will be applied according to this interpretation.  

Claims 6, 7, 10, 12 and 15 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 6 recites: “The method according to any of the claims 1 to 5, wherein the microorganism is selected from the group comprising naked DNA or RNA, viruses, phages, bacterial strain, fungal strain, yeast strain, and lysate of bacterial strain, fungal strain or yeast strain.”
However, ‘naked DNA or RNA’ and ‘lysate’ are not microorganisms.
For the purpose of compact prosecution, the claim will be interpreted to mean that any of components extracted from said microorganisms (i.e., naked DNA or RNA or 
Claim 1 should be amended to include the use of microbial components, such as naked DNA or RNA and/or a bacterial, a fungal or a yeast lysate. The limitations ‘naked DNA or RNA’ and ‘lysate’ should perhaps be cited in a dependent claim different from claim 6. Other language will be considered.

Claim 10 recites: “…, wherein the desired trait is selected from the group comprising the production of a saccharide, protein, amino acid, enzyme, lipid, polysaccharide, the resistance to a chemical, the adaptation to a culture media and/or condition and an increased or decreased rate of growth under a desired condition.”
However, it is not clear what a ‘desired’ condition is. There is no recitation in the specification with regard to what a ‘desired condition’ is.
For the purpose of compact prosecution, the claim will be interpreted to read: “…, wherein the desired trait is selected from the group comprising the production of a saccharide, protein, amino acid, enzyme, lipid, polysaccharide, the resistance to a chemical, the adaptation to a culture media and/or condition and an increased or decreased rate of growth.”

Claims 7, 12 and 15 recite the relative term ‘preferably’. Claims 7, 12 and 15 are indefinite because they recite a broad limitation and a narrow limitation in the same claim.
preferably the bacteria are non-genetically modified organisms (non- GMO).”
Claim 12 recites:”…, wherein the detection is performed optically, by means of pH, electrically or by means of change in viscosity or preferably by fluorescence.”
Claim 15, lines 11-12, recites: “…c. encapsulating each microorganism in a single microfluidic droplet preferably together with an indicator molecule…”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  In the present instance, for example, claim 7 recites the broad recitation bacteria, and the claim also recites non-genetically modified organisms, which is the narrower statement of the range/limitation.
It is not clear what the breadth or bounds of the claimed subject matter is/are. The recitation of a 'preferred' limitation implies that the claimed subject matter may also encompass other 'lesser preferred' and/or broader related limitations (MPEP 2173.05(c)). In addition, the term, without the express recitation of a broader limitation in the claim, may be considered to be an indefinite relative term, because it is not clear what the limitation is ‘preferable to’, thereby rendering the breadth or bounds of the claimed subject matter equally unclear (MPEP 2173.05(b)).
For the purpose of compact prosecution, the ‘preferable’ limitations will be considered to be alternative limitations as part of a Markush group encompassing the other limitations cited within the respective claims. For example, with regard to claim 7, 
Prior art will be applied according to this interpretation.

Claim 12 recites: “The method according to any of the claims 1 to 11, wherein the detection is performed optically,…”
However, the method of claim 1 does not recite an active detecting step.
Claim 1 should recite an active detecting step. 
For example, claim 1 could read: “…, d. incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait, e. detecting the desired trait,  f. sorting said droplets in a microfluidic system into at least…” Other language will be considered. In which case, claim 12 could read: “The method according to any of the claims 1 to 11, wherein the detecting is performed optically,…” Other language will be considered.


	Claim 15, lines 13-16, recites: “…, d. incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait, e. or detecting the desired trait based on a change of the phenotype of the organism in the absence of an indicator molecule,…”
	However, it is not clear if step ‘e’ is an alternative step with regard to all of the method steps or an alternative to method step ‘d’. There is no antecedent basis for the phrase ‘or detecting’, because no previous ‘detecting’ step has been recited. 
with or without an indicator molecule which is capable of detecting the presence of the desired trait, d. incubating the encapsulated microorganism with or without the indicator molecule, e. detecting the desired trait which results from the incubation of the microorganism with the indicator molecule or detecting the desired trait based on a change of the phenotype of the microorganism without the indicator molecule,…” Other language will be considered.
	For the purpose of compact prosecution, step ‘e’ will be interpreted to be an alternative detecting step.
	Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
 The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

35 U.S.C. §112(e) states:
 
"A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  A  multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered."

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), fourth paragraph:


35 U.S.C. §112, fifth paragraph, states: 
"A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  A  multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered."

Claims 3-12 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3-12 recite improper multiple dependent claims (MPEP 608.01 (n)(B)(1)(4).
Claim 3 recites: “The method according to any of the claims 1 and 2,…”, which should read: “The method according to any of the claims 1 or 2,…”
That is, claim 3 is already a multiple dependent claim.
Claim 4 recites: “The method according to any of the claims 1 to 3,…”, and claims 5-12 are similarly dependent upon at least one multiple dependent claim.
For the purpose of compact prosecution, claims 4 to 12 will be interpreted to read: “The method according to claim 1,…”

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-12 and 15 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Gudkov (International Patent Application Publication No. WO 03/050501 A2).

Gudkov addresses the limitations of claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12 and 15.
Regarding claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, and 15, Gudkov shows a method of screening of expression libraries for gene products that are active if externally added to the cell and, therefore, generates bioactive factors which can be 
Host cells comprising an expression library are cultured, said expression library  comprising a pool of expression constructs, said expression constructs each comprising a nucleic acid which encodes a candidate biologically active product operably linked to an expression control sequence, to effect the expression of said biologically active product in said host cell; contacting a target cell with the expression products obtained from said host cell under conditions which permit candidate biologically active expression products to exert a biological effect on said target cell, wherein said target cell is different from the host cell comprising the expression library; and identifying a subpool of expression constructs from the pool of expression constructs of step (a) wherein said subpool comprises an expression construct comprising the polynucleotide which encodes the biologically active product that exerts a detectable biological effect on said target cell in step (b) (pg. 43, lines 5-20 [Claim 1 - Method for detecting and/or selecting a microorganism with a desired trait, a. providing two or more microorganisms (i.e., host and target cells)] [Claim 2- at least one of said two or microorganisms has the desired trait ab initio and at least one of said two or microorganisms lacks the desired trait (i.e., host cell exerts biological effect on said target cell)] [Claim 15- Method for detecting and/or selecting a microorganism with a desired trait, a. providing one or more microorganisms not carrying the desired trait]).
The methods of the invention are limited only by the availability of appropriate target cells. Such target cells may naturally be responsive to the external application of the E. coli that is used as host cell system. Plasmid mixtures from every batch are transformed into competent E. coli cells (step 2, FIG. 1) that are induced to express library-encoded products (pg. 8, lines 20-27). A variety of vectors may be used and include phagemids and modified viruses (pg. 14, lines 2-5). After ligation of vector DNA to DNA inserts, the expression constructs are introduced into the host organisms. A variety of methods may be used, which include but are not limited to, transformation, transfection, infection, and conjugation (pg. 23, lines 7-11 [Claim 1- b. subjecting two or more microorganisms to one of the following reactions including natural genetic transformation [species election], transduction by a phage, conjugation] [Claim 3- natural genetic transformation] [Claim 4- the natural genetic transformation is actively induced] [Claim 6- the component is a virus] [Claim 7- the microorganism(s) is are bacteria]).
A cloning vector or expression vector may be used to introduce donor DNA into a host cell for expression. An expression construct is an expression vector containing nucleic acid sequences that encode the appropriate expression product (pg. 13, lines 29-31 [Claim 15- providing one or more nucleic acid molecules encoding the desired trait, subjecting one or more microorganisms to one of the following reactions, including natural genetic transformation [species election], transduction by a phage, conjugation] [Claim 6- the component is naked DNA]).

Individual or pools of library cells may be encapsulated in an inert, stable and porous semi-solid matrix in the form of droplets during pre-screening or screening. The semi-solid matrix is permeable to gas, liquid, as well as macromolecules, and permits the growth and division of encapsulated cells (pg. 33, lines 1-5). Encapsulation may be performed in one of many ways, producing either macrodroplets or microdroplets depending upon the method of detection employed during subsequent pre-screening or screening. Preferably, each macrodroplet or microdroplet will contain one to five library cells (pg. 33, lines 14-19). Components of the reporter regimen or the target cells of a drug screen may also be co-encapsulated in a drop with library cell(s) (pg. 34, lines 11-12). A reporter regimen comprises a reporter and compositions that enable and support signa generation by the reporter. The reporter regimen may include live indicator cells, or portions thereof. Components of a reporter regimen may be incorporated into the 
Macrodroplets can be sorted using a colorigenic reporter either by screening by eye or by using any device that allows the droplets to pass through a screening point, and which has the capacity to segregate positives (pg. 34, lines 24-26). Components of the reporter regimen or the target cells may be co-encapsulated in a drop with library cells. Compounds of interest produced by the library cells may accumulate and diffuse within the droplet to reach the co-encapsulated target cells to generate a signal (pg. 34, lines 11-17 [Claim 1- c. encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait; d. incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait; e. sorting said droplets in a microfluidic system into at least i. one group where the desired trait is not detectable and ii. one group where the desired trait is detectable] [Claim 11- the desired trait is secreted into the medium] [Claim 15- c. encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait; d. incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait; f. sorting said droplets in a microfluidic system into at least i. one group where the desired trait is not detectable and ii. one group where the desired trait is detectable]).

	It is noted that claims 1 and 15 recite: “Method for detecting and/or selecting a microorganism with a desired trait comprising the steps of…”
	The specification recites: “In the context of the present invention, the term ‘desired trait’ relates to a trait that is absent in the microorganism subjected to transformation. Therefore, the term ‘desired’ may be used to define an ‘exogenous’ trait. As used herein, the term ‘trait’ refers to a phenotypic trait representing an observable and measurable characteristic generated by the expression of a determined set of genes” (spec., pg. 6, lines 28-32). Therefore, the term ‘desired trait’ will be interpreted in light of Applicant’s description/definition in the instant specification.
It is noted that claim 15 recites step e. as an alternative step; i.e., “…, e. or detecting the desired trait…” Therefore, for the purpose of compact prosecution, the step e. will be considered to be an alternative step to step d. in claim 15.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Gudkov (International Patent Application Publication No. WO 03/050501 A2) in view of Gach et al. ((2016) ACS Synth. Biol. 5: 426-433).

Claim 8 is dependent upon claim 1, and, therefore, includes the limitations of claim 1.

Gudkov addresses the limitations of claim 1.
Regarding claim 1, Gudkov shows culturing host cells comprising an expression library, said expression library  comprising a pool of expression constructs, said expression constructs each comprising a nucleic acid which encodes a candidate biologically active product operably linked to an expression control sequence, to effect the expression of said biologically active product in said host cell; contacting a target cell with the expression products obtained from said host cell under conditions which permit candidate biologically active expression products to exert a biological effect on said target cell, wherein said target cell is different from the host cell comprising the expression library; and identifying a subpool of expression constructs from the pool of 
The methods of the invention are limited only by the availability of appropriate target cells. Such target cells may naturally be responsive to the external application of the candidate expression product being screened or alternatively have been engineered to be responsive to such agents (pg. 8, lines 10-13). In one embodiment, a mammalian cDNA library was constructed in prokaryotic expression vector suitable for high-level inducible expression in E. coli that is used as host cell system. Plasmid mixtures from every batch are transformed into competent E. coli cells (step 2, FIG. 1) that are induced to express library-encoded products (pg. 8, lines 20-27 and Fig. 1). A variety of vectors may be used and include phagemids and modified viruses (pg. 14, lines 2-5). After ligation of vector DNA to DNA inserts, the expression constructs are introduced into the host organisms. A variety of methods may be used, which include but are not limited to, transformation, transfection, infection, and conjugation (pg. 23, lines 7-11 [Claim 1- b. subjecting two or more microorganisms to one of the following reactions including natural genetic transformation [species election], transduction by a phage, conjugation]).
Individual or pools of library cells may be encapsulated in an inert, stable and porous semi-solid matrix in the form of droplets during pre-screening or screening. The semi-
Macrodroplets can be sorted using a colorigenic reporter either by screening by eye or by using any device that allows the droplets to pass through a screening point, and which has the capacity to segregate positives (pg. 34, lines 24-26). Components of the reporter regimen or the target cells may be co-encapsulated in a drop with library cells. Compounds of interest produced by the library cells may accumulate and diffuse within the droplet to reach the co-encapsulated target cells to generate a signal (pg. 34, lines 11-17 [Claim 1- c. encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait; d. incubating the encapsulated microorganism together with the indicator molecule  e. sorting said droplets in a microfluidic system into at least i. one group where the desired trait is not detectable and ii. one group where the desired trait is detectable]).

	Gudkov does not show: 1) the microfluidic droplet comprises two immiscible phases and wherein the microorganism is in the aqueous phase [Claim 8].

	Gach et al. addresses the limitations of claim 8.
Gach et al. teaches that the basic steps of genetic engineering involve the steps of plasmid and competent cell addition, transformation by heat-shock, electroporation or a viral vector, outgrowth, addition of selection marker, culture and expression. These steps are typically performed manually requiring a lot of pipetting and plating (pg. 426, column 1, para. 1 [nexus to Gudkov] [natural genetic transformation of microorganisms, e.g. cell competency]). A hybrid droplet microfluidic platform is shown for automation of steps required for genetically modifying and screening organisms (pg. 427, column 1, para. 1 [nexus to Gudkov] [genetically modifying and screening organisms, droplet encapsulation]).
	Regarding claim 8, droplet microfluidics is a type of microfluidics in which individual aqueous droplets, separated by an immiscible phase such as oil or air, can be generated and manipulated on chip (pg. 427, column 1, lines 4-7 [Claim 8- the microfluidic droplet comprises two immiscible phases]).
Heat-shock on the digital microfluidic device consists of 6 steps: (1) generation of droplets containing DNA and cells, (2) mixing droplets of DNA and cells, (3) DNA/cell 
	Gach et al. further teaches that microfluidics is a powerful technology that has allowed adaptation of standard laboratory methods to improve automation, throughput and drastically reduce reagent consumption. Various molecular biology steps have been
performed using microfluidic systems including synthesis of DNA, cell sorting, single cell analysis, and cellular assays (pg. 426, column 2, para. 1). A temperature-controlled hybrid microfluidic platform was developed to implement heat-shock transformation, antibiotic selection, culture and assay in discrete droplets. The high level of droplet control allowed the entire transformation process in a single device including cell/DNA mixing, heat-shock, media addition, culture, and outgrowth. The microfluidic platform described here will find great utility in cellular engineering applications benefiting from
the automated transformation, culture, and assessment of numerous samples (pg. 431, column 2, para. 1, Conclusions).
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for detecting and/or selecting a microorganism with a desired trait, comprising a step of encapsulating each microorganism in a microfluidic droplet, as shown by Gudkov, by utilizing a microfluidic droplet comprising two immiscible phases, wherein the microorganism is in the aqueous phase [Claim 8], as shown by Gach et al., with a 
One of ordinary skill in the art would have been motivated to have made that  modification, because Gach et al. teaches that microfluidic droplet technology can improve automation, throughput and drastically reduce reagent consumption. The high level of droplet control allows the entire transformation process in a single device including cell/DNA mixing, heat-shock, media addition, culture, and outgrowth. The described microfluidic platform will find great utility in cellular engineering applications benefiting from the automated transformation, culture, and assessment of numerous samples. That is, Gach et al. show advantages for implementing microfluidic droplet technology in a method involving genetic transformation. In addition, the addition of oil to the culture chamber has the additional benefits of replenishing oil lost to evaporation and providing cells fresh oxygen during prolonged experiments (pg. 427, column 2, last 4 lines).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631